Exhibit 10.1 SEPARATION AND GENERAL RELEASE AGREEMENT This Separation and General Release Agreement (this “ Agreement ”) is entered into by and between Louis DiNardo (“ DiNardo ”) and Exar Corporation (the “ Company ”). WHEREAS , DiNardo has been employed by the Company as its Chief Executive Officer and President pursuant to the terms of an Employment Agreement dated January 3, 2012, a First Amendment to the Employment Agreement dated December 31, 2013, and a Second Amendment to Employment Agreement, dated October 15, 2014 (collectively the “ Employment Agreement ”); WHEREAS , DiNardo and the Company mutually agreed to the termination of DiNardo’s employment with the Company, effective October 14, 2015; WHEREAS , the Company and DiNardo agree that, subject to DiNardo entering into this Agreement and not revoking it pursuant to Section 10(e) below, the Company will provide DiNardo the severance benefits described in Section 4 below; and WHEREAS , any capitalized terms that are not defined herein shall have the meaning set forth in the Employment Agreement; NOW, THEREFORE , in consideration of the mutual promises and covenants contained herein, the Company and DiNardo agree as follows: 1. Effective Date : This Agreement shall become effective on the eighth day after DiNardo delivers to the Company a fully-executed version of this Agreement without modification or revocation (the “ Effective Date ”), provided he does not revoke this Agreement prior to such date pursuant to Section 10(e) and provided further that DiNardo signs and returns this Agreement to the Company on or before November 5, 2015. 2. Separation from Employment and Resignation from Board of Directors : The parties acknowledge and agree that (a) DiNardo’s employment with the Company and any of its subsidiaries or affiliates (the “ Company Group ”) terminated, effective October 14, 2015 (the “ Severance Date ”), by mutual agreement of DiNardo and the Company; and (b) the Company reasonably relied on such agreement in issuing its Form 8-K on or about October 19, 2015 announcing DiNardo’s termination and entering into this Agreement. As of the Severance Date, by executing this Agreement, DiNardo acknowledges and agrees that (i) he no longer holds the title of, or performs services as, the Company’s Chief Executive Officer, President or in any other position of employment with the Company or any of its subsidiaries or affiliates; (ii) he hereby confirms his resignation effective as of the Severance Date from his position as a member of the Board and, to the extent applicable, as a member of the Company’s Board of Directors (the “ Board ”), and as a member of the Board or officer of any member of the Company Group; (iii) he no longer represents any member of the Company Group and he shall not hold himself out as having authority to represent any member of the Company Group; and (iv) he shall not communicate with third parties with which any member of the Company Group has or is negotiating business relationships or with securities analysts or similar third parties purporting to represent or be acting on behalf of any member of the Company Group or in any way that results in the communication of Company confidential information (including without limitation negotiation strategies and Company objectives). 1 3. Accrued Obligations : The Company will pay to DiNardo all Accrued Obligations in accordance with Section 5.3(a) of the Employment Agreement. 4. Severance Benefits : Provided that DiNardo signs and does not timely revoke this Agreement, complies with the terms and conditions of this Agreement, Sections 7, 8 and 10 of the Employment Agreement and his Proprietary Information and Confidentiality Agreement with the Company (the “ Confidentiality Agreement ”), DiNardo shall be entitled to receive the following severance benefits (collectively, the “ Severance Benefits ”): a.
